Per Curiam.
The motion is made pursuant to the provisions of G.S. 1-200. To succeed it is necessary for movant to show both excusable neglect and a meritorious defense. Pate v. Hospital, 234 N.C. 637, 68 S.E. 2d 288; Roediger v. Sapos, 217 N.C. 95, 6 S.E. 2d 801. Here the court found neither existed.
*582There is no exception to the findings of fact. The findings support the judgment. This is sufficient. Utilities Commission v. Gas Co., 254 N.C. 734, 120 S.E. 2d 77.
Appellants now contend that Judge Crissman, at the February 1961 Term, misinterpreted what was said in the opinion filed in November 1960, and because of such misinterpretation the trial had at the February 1961 Term and the judgment based on the jury’s verdict were void. Seemingly the issue submitted sufficed to fix the disputed boundary and to locate the boundaries of the N. L. Robertson home as directed in the opinion filed in November 1960; but if the court had misunderstood what was then said, and because of such misunderstanding failed to submit an issue locating all the boundaries of the property, the judgment entered on the verdict would not be void. It would merely be erroneous. 5B C.J.S. 646-7. Defendants do not suggest the location of any other boundary is in dispute.
Affirmed.